UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012  December 31, 2012 Item 1: Reports to Shareholders Annual Report | December 31, 2012 Vanguard Market Neutral Fund > For the year ended December 31, 2012, Investor Shares of Vanguard Market Neutral Fund returned–1.50%. > The fund trailed its benchmark index and its peer group. > The financial sector was a major source of disappointing returns. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended December 31, 2012 Total Returns Vanguard Market Neutral Fund Investor Shares -1.50% Institutional Shares -1.39 Citigroup Three-Month U.S. Treasury Bill Index 0.07 Equity Market Neutral Funds Average 0.98 Equity Market Neutral Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2011, Through December 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Market Neutral Fund Investor Shares $10.36 $10.16 $0.045 $0.000 Institutional Shares 10.33 10.10 0.086 0.000 1 Chairman’s Letter Dear Shareholder, Investor Shares of Vanguard Market Neutral Fund returned –1.50% in 2012, and Institutional Shares returned –1.39%. The fund’s results trailed the return of its benchmark index (0.07%) and the average return of its peer group (0.98%). The fund relies on computer models to identify the most and least attractive stocks in each sector and industry group. On balance, these models worked well in 2012. The fund’s subpar return reflected poor stock selection in the financial sector, which undermined an otherwise solid performance. If you own the fund in a taxable account, you may wish to view the information on after-tax returns that appears later in this report. With help from central banks, stocks posted strong results Stocks around the world recorded double-digit gains for the 12 months ended December 31, with international stocks faring even better than their U.S. counterparts. European stocks shook off investors’ concerns to deliver some of the best results, rising about 19% compared with about 16% for U.S. stocks. The rally came as European central bankers moved to address worries about the finances of governments and banks. Still, Vanguard economists expect Europe to remain a trouble spot, with 2 occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. In the United States, the Federal Reserve continued buying bonds and mortgage-backed securities to try to stimulate growth. The Fed’s actions seemed to buoy both stock and bond returns. Attention to the nation’s considerable budget challenges intensified as 2012 drew to a close. The focus on the “fiscal cliff” led to nervousness in the markets before policymakers reached a limited tax-rate agreement on the cusp of the new year. The compromise legislation, which President Barack Obama signed into law on January 2, addressed some immediate concerns, but a credible long-term deficit-reduction strategy had yet to be crafted to resolve the nation’s fiscal imbalance and open the way for growth. Bond returns were solid, but challenges lie ahead The broad U.S. taxable bond market returned about 4% for the 12 months. Municipal bonds performed especially well, returning more than 6%. As bond prices rose, the yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it remained exceptionally low by historical standards. Market Barometer Average Annual Total Returns Periods Ended December 31, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 16.42% 11.12% 1.92% Russell 2000 Index (Small-caps) 16.35 12.25 3.56 Russell 3000 Index (Broad U.S. market) 16.42 11.20 2.04 MSCI All Country World Index ex USA (International) 16.83 3.87 -2.89 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.21% 6.19% 5.95% Barclays Municipal Bond Index (Broad tax-exempt market) 6.78 6.57 5.91 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.08 0.44 CPI Consumer Price Index 1.74% 2.06% 1.80% 3 Although bonds can provide critical diversification benefits to a portfolio, their prospects look much less promising than they had in recent years. As yields have tumbled, the opportunity for future bond price appreciation has greatly diminished. (You can read more about our expectations for bond and stock returns in Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) As it has since late 2008, the Fed held its target for short-term interest rates between 0% and 0.25%, which kept a tight lid on returns from money market funds and savings accounts. Financial sector stock selections had a major impact on performance The Market Neutral Fund is essentially two portfolios of equal value: a portfolio of stocks that the fund owns (its “long” portfolio) and another of stocks that it borrows and then sells (its “short” portfolio). The fund’s advisor, Vanguard Equity Investment Group, uses quantitative models to identify the most attractive candidates for purchase and for sale. For the long portfolio, it seeks to buy undervalued stocks in the expectation that their prices will rise. For the short portfolio, it looks for stocks that it expects to decline in price. The advisor then borrows these stocks and sells them, hoping to repurchase them later at a lower price. When all goes according to plan, the difference between the higher sale price and the lower purchase price produces a positive return for the short portfolio. The goal of this approach is to insulate the fund from broad market movements, which are “neutralized” by the combination of longs and shorts. Returns are driven strictly by the advisor’s success in identifying the most undervalued and overvalued stocks in each sector and industry. During the year, the advisor’s stock-selection method worked well for materials and energy stocks, especially in the fund’s long holdings. In the materials sector, these included stocks of chemical and fertilizer companies. Bright spots in the energy sector included stocks of energy exploration and production companies. The fund’s short holdings of information technology stocks, especially firms in the software and services business, hurt returns. The largest detractor, however, was the financial sector, where the fund’s performance was hurt by outsized moves in the prices of two holdings in particular, one in the long portfolio and one in the short portfolio. The Advisor’s Report discusses this and other 2012 results in more detail. 4 Short-term results curb long-term results The fund’s 2012 results weighed on its long-term performance. Its ten-year average annual return of 0.79% for Investor Shares trailed those of its benchmark (1.69%) and its peers (1.65%). Over time, we’re confident that the fund’s results will be driven primarily by successful implementation of its long-short strategy. We also expect that unfavorable events—such as those that affected 2012’s fund return—and favorable events will balance each other out. Gus Sauter united traditional values with pioneering investment acumen When I was interviewing for a job at Vanguard in the mid-1980s, Jack Brennan, who would go on to become our chairman and CEO and is now chairman emeritus, described Vanguard as “a company with the intellectual rigor of Wall Street but with Midwestern values.” I’m reminded of that when I think about Gus Sauter’s 25-year career at Vanguard. Gus retired as our chief investment officer at the end of December, having set the highest of standards for both intellectual achievement and devotion to doing the right thing for clients, colleagues, and community. Total Returns Ten Years Ended December 31, 2012 Average Annual Return Market Neutral Fund Investor Shares 0.79% Citigroup Three-Month U.S. Treasury Bill Index 1.69 Equity Market Neutral Funds Average 1.65 Equity Market Neutral Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Gus played a pivotal role in transforming indexing from a novelty to an investing mainstay, a change that has benefited all investors. In addition, he developed our active quantitative equity strategies, oversaw the growth of our industry-leading expertise in fixed income, and ultimately helped Vanguard to become a global investment manager responsible for $2 trillion in client assets. As for the Midwestern values, Gus— a native of Ohio, incidentally—served our clients with a dedication to thrift, candor, and common sense that has helped make Vanguard what it is. His colleagues knew that in any situation they could count on him to keep a level-headed, long-term outlook. Just two weeks after he started at Vanguard, he helped guide us through Investment insight That doesn’t look like a Vanguard expense ratio! The average expense ratio for Vanguard funds is a slender 0.20% of assets. Vanguard Market Neutral Fund’s expense ratio weighs in at an un-Vanguard-like 1.71%. Much of the difference reflects the unusual costs associated with short sales. The fund’s day-to-day operating costs remain modest. In its short portfolio, as explained in the accompanying Chairman’s Letter, the Market Neutral Fund sells borrowed shares. It may have to pay fees associated with borrowing those shares. The biggest expense, however, is payments the fund must make to the lenders for any dividends paid by those stocks, which the lenders are entitled to while the stocks are on loan. The advisor’s expectation, of course, is that the profits earned from its short sales will more than compensate for the costs of executing them. In the meantime, these payments are tallied as fund expenses, amplifying the expense ratio. Competing funds must follow the same practice. The chart below breaks the expense ratio into two components: expenses associated with short sales and the more familiar operating costs. 6 the stock market crash of 1987. Some 20 years later, he helped us navigate the financial crisis of 2008–2009. An important aspect of Gus’s legacy is the team of world-class investment professionals that he cultivated at Vanguard. That team is now led by Tim Buckley, who oversaw our services for individual investors before becoming chief investment officer. I am confident that Tim will not only carry on Gus’s legacy, but also—as Gus himself put it—take Vanguard investment management to the next level. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 18, 2013 7 Advisor’s Report For the fiscal year, Vanguard Market Neutral Fund returned –1.50%, underperforming its benchmark, the Citigroup Three-Month U.S. Treasury Bill Index. Of course, the fund’s portfolio is fundamentally different from an investment in 3-month Treasury bills, which are deemed safe, fixed-return securities backed by the full faith and credit of the U.S. government. The fund invests in equity market securities and therefore will be substantially more volatile than an investment in Treasury bills. Although its 12-month return is disappointing, the fund’s shortfall is within an expected variation range given its risk profile. To better understand the fund’s performance for the year, it helps to review our process. The quantitative approach to investing that we apply focuses on specific stock fundamentals. Because we believe there is no single indicator for identifying outperforming stocks, we diversify across multiple factors: • Valuation , which measures the price we pay for earnings and cash flows. • Growth , which considers the growth of earnings when evaluating how much we pay for them. • Management decisions , which looks at the actions taken by company managers who, privy to their knowledge of a firm’s prospects and earnings, signal their opinions of its future. • Market sentiment or momentum , which captures how investors reflect their opinions of a company through their activity in the market. • Quality , which measures balance sheet strength and the sustainability of earnings. Our portfolio construction approach to the Market Neutral Fund uses these indicators to buy (go “long” on) stocks that we believe are undervalued and to sell (“short”) those that we believe to be overvalued. Through this process, we strive to create a portfolio that is neutral with respect to overall stock market risk. One factor we monitor to control this neutrality is beta, which is a measure of a stock’s volatility relative to that of the broad stock market. While a traditional long-only equity portfolio that does not seek to achieve market neutrality can typically be expected to produce a beta that would on average be centered on 1.0, our process balances our long and short positions to target a beta of 0.0 (market neutrality). The fund has been successful in achieving this goal. 8 As of the end of the most recent fiscal year, the three-year beta for the fund relative to a broad equity benchmark (the Russell 1000 Index) was 0.02. Our analysis for the 12-month period reveals that our stock selection model was effective as a whole: Our Quality, Management decisions, Growth, and Valuation models were positive, while the Market sentiment (momentum) model detracted. Our negative performance was attributable mainly to shorter-term idiosyncratic effects. For example, the largest detractor on the short side was Ocwen Financial Corp., a mortgage-servicing firm. Our model identified it as having poor fundamentals, as revealed by both its balance sheet and income statement, but the stock gained more than 100% for the year. The company’s performance was affected more by acquisitions that were viewed favorably by investors than by the fundamental factors we analyze. On the long side, our largest loss was Knight Capital Group. The firm, which provides trade execution services, has historically been a leader in its industry and was attractively ranked relative to its peers. But it experienced a drop in price of more than 70% over the course of a few days in the aftermath of a software glitch in its systems. These two names had a disproportionate effect on a portfolio of more than 200 securities. We expect that, over longer time horizons, the portfolio’s performance will balance out such company-specific events and better reflect our ability to select attractive stocks on an aggregate level. For this reason, we generally use a longer time period for performance evaluation, such as three or more years. For the three years ended December 31, the fund outperformed its benchmark by 1.59 percentage points on an average annual basis. Our overall stock selection was mixed across sectors. We saw the greatest value added in the materials and energy sectors, where our long positions outpaced the short positions by 2.43 and 2.37 percentage points, respectively. In materials, top contributions came from a long position in Westlake Chemical Corp. and a short holding in Stillwater Mining Co. In energy, a long position in Western Refining and a short holding in Cobalt International Energy helped most. We underperformed in financials and information technology, as our short positions outpaced our long holdings by 1.57 and 0.70 percentage points, respectively. The results in financials can largely be attributed to Ocwen Financial and Knight Capital, as indicated above. Since the end of the 2008 market decline, investors have been rewarded with attractive returns across asset classes. However, even with the recent avoidance 9 of the “fiscal cliff” at year-end, many serious issues remain. Sluggish economic growth here or abroad, unresolved fiscal deficit and debt levels, high unemployment, and an ambiguous corporate profit picture may leave us with low investor confidence and higher volatility for the near term. While we cannot predict the impact of broad economic or political events on the markets, we are confident that our strategy to capture the spread between undervalued and overvalued stocks will produce worthwhile returns for long-term investors and continue to play an important role in a diversified investment plan. We thank you for your investment and look forward to the new fiscal year. James D. Troyer, CFA, Principal, Portfolio Manager James P. Stetler, Principal, Portfolio Manager Michael R. Roach, CFA, Portfolio Manager Vanguard Equity Investment Group January 9, 2013 10 Market Neutral Fund Fund Profile As of December 31, 2012 Share-Class Characteristics Investor Institutional Shares Shares Ticker Symbol VMNFX VMNIX Total Expense Ratio 1 1.71% 1.61% Management Expenses 0.18 % 0.10% Dividend Expenses on Securities Sold Short 2 1.30
